Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-25 are restricted to the following disclosed patentably distinct species:
	• Species I: 	Claims 1-10 and 12, drawn to a radio frequency front end, among with 				others features, the second die is directly attached to the first surface of 				the package substrate with a first level interconnect; the first die are at 				least partially embedded in the mold layer; a backside surface of the 				second die is exposed and contacts the heat spreader, and the 					second die is positioned directly above the antenna.
	• Species II:   	Claims 1, 11 and 13-22, drawn a communication module, among with 				others features, a processor die, modem die, a transceiver die, a remote RF 			front end, a plurality of second dies, a plurality of antennas, the first 				package is communicatively coupled to the second package by a flexible 				printed circuit (FPC) cable or a coaxial cable; the second dies comprise  				plurality of switches, circuitry for splitting RF signals, combining RF 				signals, and phase shifting RF signals, the plurality of second dies are 				completely embedded in the mold layer, and each second die is 					communicatively coupled with different antennas, and positioned over 				the antenna to which it is communicatively coupled.
• Species III:  Claims 1, 11 and 23-25, drawn to a computing system, among with others 				features, a communication module for sending and receiving mm-wave 				signals, a back end module, the plurality of second dies each contact the 				heat spreader, and each of the plurality of second dies is 						communicatively coupled with different antennas, and positioned over the 				antenna to which it is communicatively coupled.			

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
b.	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matters; 
c.	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  It the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

November 8, 2021

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845